DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed October 22, 2021, Claims 1, 10, and 17 have been amended. Now, claims 1-20 remain pending and allowed.

Claim Rejections - 35 USC § 101

2.	The 35 U.S.C. 101 rejection of claims 1-20 are hereby withdrawn pursuant to the claim amendments filed on October 22, 2021.  Applicant’s invention is particularly directed to a practical application, specifically, the present claims clearly represent an improvement over existing technologies, by receiving user data collected in part based on a first set of sensor, extracting a task list for an objective, determining that the task is uncompleted based on inferred information identified in the user data.  The present claims allow for task lists to be generated such that applications, services, and bots can be directed to efficiently perform those tasks. Additionally, task list can be kept contemporary, thus avoiding wasted resources on irrelevant tasks. New tasks can be identified which can be performed more efficiently by the system than a user. This is an innovative technique for automated task frameworks and is a clear improvement over task frameworks that rely on simply responding to user queries.

Reasons for Allowance
3.	Applicant’s arguments, see Remarks, filed October 22, 2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	one or more processors; 
 	and one or more computer-readable storage media having instructions stored thereon, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform a method comprising: 
 	receiving a first set of user activity data corresponding to a plurality of users pursuing an objective, wherein the first set of user activity data is collected in part based on a first set of sensors; 
extracting a task list for the objective from the first set of user activity data based on patterns formed in the first set of user activity data; 
receiving a second set of user activity data corresponding to a user, the second set of user activity data including user device and application data, wherein the second set of user activity data is collected in part based on a second set of sensors of a user device associated with the user; 
determining that the second set of user activity data indicates pursuit of the objective by the user; 
based on determining the second set of user activity data indicates pursuit of the objective by the user, determining a task of the task list associated with the first set of user activity data is uncompleted by the user based on comparing the second set of user activity data to the task that indicates pursuit of the objective, 
wherein the task is determined to be uncompleted based on inferred information identified in the second set of user activity data, 
wherein the first set of user activity data of the plurality of users and the second set of user activity data of the user are both associated with pursuit of the objective; and  
based on determining that the task is uncompleted, providing content corresponding to the task to the user device associated with the user.

The prior art rejection is hereby withdrawn in this application.  Miller in view of Zaika fails to teach the following limitations:
based on determining the second set of user activity data indicates pursuit of the objective by the user, determining a task of the task list associated with the first set of user activity data is uncompleted by the user based on comparing the second set of user activity data to the task that indicates pursuit of the objective, 
wherein the task is determined to be uncompleted based on inferred information identified in the second set of user activity data, 
wherein the first set of user activity data of the plurality of users and the second set of user activity data of the user are both associated with pursuit of the objective; and  
based on determining that the task is uncompleted, providing content corresponding to the task to the user device associated with the user.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Gubbi, Jayavardhana, et al., “Internet of Things (IoT): A Vision, Architectural Elements, and Future Directions”, Department of Electrical and Electronic Engineering, The University of Melbourne, Vic - 3010, Australia, Future Generation Computer Systems, 2013;
B.	Apparatus, method, and system of building and processing personal emotion-based computer readable cognitive sensory memory and cognitive insights for enhancing memorization and decision making skills (US 9711056 B1) teaches a personal emotion-based cognitive assistant system includes one or more components which may be worn by a user as a headset, one or more sensors that capture an emotional state of the user, a processor that identifies personal meaning of an environment of the user based on the captured emotional state, and a memory that stores the identified personalized meaning with data about the environment in different areas of the memory based on the identified personal meaning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.



	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624